PER CURIAM
Plaintiff appeals from a judgment for defendants in this dental malpractice action. She alleged claims for negligence and for violation of the Oregon Racketeer Influenced and Corrupt Organization Act (ORICO), ORS 166.715 to ORS 166.735. The trial court granted defendants’ motion to dismiss the ORICO allegations for failure to state claims. The negligence claim was then tried to a jury, which found for defendants.
Plaintiffs assignments of error relating to the negligence claim are not well taken, and we reject them without discussion. She also assigns error to the dismissal of the ORICO claims. However, even if there was error in that respect, it was harmless. The facts that the jury necessarily found in deciding the negligence claim are contrary to any possible finding of damages under the ORICO allegations.
Affirmed.